ON REHEARING.              [Department Two. February 19, 1929.]
After the Departmental opinion in this case was filed, the appellant petitioned that it be clarified in one respect. The respondent petitioned for a rehearing. The appellant in its petition calls attention to the language in the opinion where it is stated that A.I. Hall  Son, Inc.'s claim should be eliminated from the judgment entered in the case. This direction should have been that A.I. Hall  Son, Inc.'s claim should be eliminated from the judgment entered against Crabtree, Inc., but not from the judgment entered against Crabtree individually. Aside from this modification the petition will be denied. The respondent's petition for rehearing will also be denied. *Page 504